Case 1:19-cr-00074-SPW Document 37 Filed 09/08/20 Page 1 of 2

 

SEP 08 2020
IN THE UNITED STATES DISTRICT COURT  cierk. us oistrict coun
FOR THE DISTRICT OF MONTANA Oe
BILLINGS DIVISION
UNITED STATES OF AMERICA,
Case No. CR 19-74-BLG-SPW
Plaintiff,
vs. ORDER

ALAN CHRISTOPHER WILLIAMS,

Defendant.

 

 

Due to the recent COVID-19 outbreak at the Yellowstone County Detention
Facility,

IT IS HEREBY ORDERED that the Suppression Hearing presently set for
Friday, September 18, 2020 at 1:00 p.m. is VACATED.

IT IS FURTHER ORDERED that the Defendant’s Suppression Hearing
shall be RESET VIA VIDEO from the Crossroads Correctional Facility
(Shelby, MT) on Friday, September 18, 2020 at 9:00 a.m. Counsel may appear
in the Snowy Mountains Courtroom thirty (30) minutes prior to the hearing to video

conference with Defendant. If the defendant objects to this hearing being held via
Case 1:19-cr-00074-SPW Document 37 Filed 09/08/20 Page 2 of 2

video, he must file a motion to continue the hearing to allow time for the defendant
to be transported.
The Clerk of Court is directed to notify counsel and the U.S. Marshals Service

of the making of this Order.

DATED this 5 day mm

“SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
